DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–8 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:
Claim 1 recites "a negative electrode active material" at the same level of indentation as "the negative electrode active material layer" and at a different level of indentation as "a water-soluble polymer lithium salt" and "a sub-material particle." A negative electrode active material, a water-soluble polymer lithium salt, and a sub-material particle are constituents of the negative electrode active material layer. A negative electrode active material, a water-soluble polymer lithium salt, and a sub-material particle should be at the same level of indentation and further discloses indented with respect to the negative electrode active material layer. 
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 (i).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 2, 3, and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 102
Claim(s) 1–4, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (US 2014/0242461 A1, hereinafter Hwang).
Regarding claim 1
a negative electrode active material (11) including a particulate carbon-based material capable of inserting and extracting a lithium ion (see anode active material, [0032]);
a water-soluble polymer lithium salt adhering to the surface of the particulate carbon-based material (see water-soluble polymer, [0040]); and
a sub-material particle including a metal compound which has a hydroxyl group, and adhering to the surface of the particulate carbon-based material (see metal oxide, [0038]).
Regarding claim 2, Hwang discloses all claim limitations set forth above and further discloses a negative electrode for a lithium ion secondary battery:
wherein the metal compound includes at least one selected from the group consisting of a metal oxide and a metal hydroxide (see metal oxide, [0038]).
Regarding claim 3, Hwang discloses all claim limitations set forth above and further discloses a negative electrode for a lithium ion secondary battery:
wherein the metal oxide and/or the metal hydroxide include at least one selected from the group consisting of alumina, boehmite, aluminum hydroxide, zirconia, and magnesia (see metal oxide, [0038]).
Regarding claim 4, Hwang discloses all claim limitations set forth above and further discloses a negative electrode for a lithium ion secondary battery:
wherein the water-soluble polymer lithium salt includes at least one selected from the group consisting of a carboxymethyl cellulose lithium salt, a polyacrylic acid lithium salt, and an alginic acid lithium salt (see water-soluble polymer, [0040]).
claim 6, Hwang discloses all claim limitations set forth above and further discloses a negative electrode for a lithium ion secondary battery:
wherein a content of the water-soluble polymer lithium salt is 0.1 to 10 wt % when a total weight of the negative electrode active material layer is 100 wt % (see water-soluble polymer, [0042]).
Regarding claim 7, Hwang discloses all claim limitations set forth above and further discloses a negative electrode for a lithium ion secondary battery:
wherein a content of the sub-material particle is 1 to 20 wt % when the total weight of the negative electrode active material layer is 100 wt % (see metal oxide, [0039]).

Claim Rejections - 35 USC § 103
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2014/0242461 A1) as applied to claim(s) 1 above, and further in view of Lee et al. (US 2003/0138698 A1, hereinafter Lee).
Regarding claim 5, Hwang discloses all claim limitations set forth above, but does not explicitly disclose a negative electrode for a lithium ion secondary battery:
wherein a D50 particle diameter of the sub-material particle is not more than 1.5 µm.
Lee discloses a negative electrode material comprising a sub-material particle having a D50 particle diameter not more than 1.5 µm to improve charge/discharge characteristics and cycle life characteristics (see 1–300 nm, [0029]). Hwang and Lee are analogous art because they are directed to negative electrodes for lithium ion secondary batteries. Therefore, it would have been 50 particle diameter of Lee in order to improve charge/discharge characteristics and cycle life characteristics.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2014/0242461 A1).
Regarding claim 8, Hwang discloses all claim limitations set forth above and further discloses a negative electrode for a lithium ion secondary battery:
wherein a ratio of a content of the water-soluble polymer lithium salt to a content of the sub-material particle is 0.33 to 10 ([0039], [0042]).
Although Hwang does not explicitly disclose a range of 0.01 to 1, Hwang does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.

Response to Arguments
Applicant's arguments filed 18 February 2022 have been fully considered but they are not persuasive.
Applicants there is no requirement that the features of the claim be indented in a specific manner and the MPEP does not require specific indentations of paragraphs (P6/¶1). MPEP 608.01 (m) describes the requirements with respect to the form of the claims and references 37 CFR 1.75. 37 CFR 1.75 (i) states "[w]here a claim sets forth a plurality of elements or steps, each 
Applicants argue Hwang does not disclose or teach the structure recited in claim 1 (P7/¶2). Hwang discloses a negative electrode for a lithium ion secondary battery, comprising a negative electrode current collector, and a negative electrode active material layer provided on a surface of the negative electrode current collector (see anode, [0052]), wherein the negative electrode active material layer contains a negative electrode active material (11) including a particulate carbon-based material capable of inserting and extracting a lithium ion (see anode active material, [0032]); a water-soluble polymer lithium salt adhering to the surface of the particulate carbon-based material (see water-soluble polymer, [0040]); and a sub-material particle including a metal compound which has a hydroxyl group, and adhering to the surface of the particulate carbon-based material (see metal oxide, [0038]). Therefore, Hwang does disclose and teach the structure recited in claim 1.
Applicants argue Hwang does not disclose and teach the negative electrode active material consist of the particulate carbon-based material (P7/¶3). It is noted that the features upon which applicant relies (i.e., the negative electrode active material consists of the particulate carbon-based material) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 recites inter alia "a negative electrode active material including a particulate carbon-based material." Emphasis added. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, 
Applicants argue the water-soluble polymer 12 does not coat (adhere) to the surface of the carbon 11b (P7/¶3). It is noted that the features upon which applicant relies (i.e., the water-soluble polymer lithium salt adhering to the surface of the carbon) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 recites inter alia "a water-soluble polymer lithium salt adhering the surface of the particulate carbon-based material." Emphasis added. Hwang discloses water-soluble polymer 12 is coated on the surface of negative electrode active material 11 (FIG. 1, [0044]). Hwang further discloses the negative electrode active material (11) may be formed by 50 wt% of carbon nanotubes (see silicon/carbon composite particles, [0072]). Matsubara (US 2002/016447 A1) discloses a particulate carbon-based material (1) can be a silicon/carbon composite (FIG. 1, [0064]); and Lee (US 2019/035592 A1) discloses a particulate carbon-based material can be a silicon/carbon composite (see carbon-based material, [0012]). A silicon/carbon 
Applicants argue Hwang does not disclose or teach the metal oxide material is included on the surface of the carbon 11b (P8/¶1). It is noted that the features upon which applicant relies (i.e., the metal oxide material is included on the surface of the carbon) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 recites inter alia "a sub-material particle … adhering the surface of the particulate carbon-based material." Emphasis added. Hwang discloses a metal oxide material is included on the surface of the negative electrode active material  (11, [0038]). Hwang further discloses the negative electrode active material (11) may be formed by 50 wt% of carbon nanotubes (see silicon/carbon composite particles, [0072]). Matsubara (US 2002/016447 A1) discloses a particulate carbon-based material (1) can be a silicon/carbon composite (FIG. 1, [0064]); and Lee (US 2019/035592 A1) discloses a particulate carbon-based material can be a silicon/carbon composite (see carbon-based material, [0012]). A silicon/carbon composite particle is a particulate carbon-based material. Therefore, Hwang does disclose and teach the metal oxide material is included on the surface of the particulate carbon-based material 11.
Applicants argue Hwang does not teach the hopping conduction in surface of the particulate carbon-based material (P8/¶2). It is noted that the features upon which applicant relies (i.e., the hopping conduction in surface of the particulate carbon-based material) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants argue Lee does not provide the deficiencies of Hwang (P8/¶3). Hwang is not deficient as detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725